Citation Nr: 0844156	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  08-00 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Nashville, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility from 
June 10, 2007 to June 11, 2007.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from January 1967 to August 
1970.  He has no service-connected disabilities.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July and August 2007 by 
the Department of Veterans Affairs Medical Center (VAMC) in 
Nashville, Tennessee.

The veteran requested a video-conference hearing in 
connection with the current claim.  The hearing was scheduled 
and subsequently held in August 2008.  The veteran testified 
before the undersigned Veterans Law Judge (VLJ) and the 
hearing transcript is of record.

In addition to the issue currently on appeal, the veteran 
provided testimony regarding medical expenses incurred at a 
private medical facility on July 25, 2007 in South Carolina.  
Following the hearing, the veteran submitted additional 
evidence in the form of medical bills from this date of 
service with a waiver of RO jurisdiction.  A careful review 
of the record, however, reveals that this issue is not 
currently on appeal before the Board.  Therefore, the Board 
lacks jurisdiction to consider whether the veteran is 
entitled to payment or reimbursement for medical expenses 
incurred at a private medical facility on July 25, 2007.  
That matter is referred to the VAMC for the appropriate 
consideration.


FINDINGS OF FACT

1.  The veteran incurred medical expenses from June 10, 2007 
to June 11, 2007 as a result of treatment received at the 
Vanderbilt Medical Center. 

2.  Service connection has not been established for any 
disability. 

3.  The veteran had Medicare Part A health insurance benefits 
at the time he received the private treatment described 
above.
CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred by the veteran from June 10, 2007 
to June 11, 2007 at the Vanderbilt Medical Center have not 
been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 
17.1000-17.1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that pursuant to the Veterans Millennium 
Health Care and Benefits Act, he is entitled to payment or 
reimbursement for medical care received from June 10, 2007 to 
June 11, 2007 at the Vanderbilt Medical Center (VMC) in 
Nashville, Tennessee.  See 38 U.S.C.A. § 1725 (West 2002); 38 
C.F.R. §§ 17.1000-17.1008 (2008).

According to 38 C.F.R. § 17.1002, payment or reimbursement 
for emergency treatment for non-service-connected 
disabilities in non-VA facilities is made only if all of the 
following criteria are met:

(a)  The emergency services were 
provided in a hospital emergency 
department or similar facility held out 
as providing emergency care to the 
public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention 
would have been hazardous to life or 
health (this standard would be met if 
there was an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention 
to result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily function, or 
serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d)  The claim for payment or 
reimbursement for any medical care 
beyond the initial emergency evaluation 
and treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under 
authority of 38 U.S.C. chapter 17 within 
the 24-month period preceding the 
furnishing of such emergency treatment; 

(f)  The veteran is financially liable 
to the provider of emergency treatment 
for that treatment;

(g)  The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has 
coverage under a health-plan contract 
but payment is barred because of a 
failure by the veteran or the provider 
to comply with the provisions of that 
health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals for a denial of 
payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that 
could reasonably be pursued for the 
purpose of extinguishing, in whole or in 
part, the veteran's liability to the 
provider; and 

(i)  The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment 
for a service-connected disability).    

The Board has reviewed the evidence of record.  Regrettably, 
the criteria for payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility from 
June 10, 2007 to June 11, 2007 are not met.

The veteran indicated in his notice of disagreement that he 
underwent a craniotomy on June 5, 2007 at VMC and was 
released the following day.  According to the veteran, he was 
instructed to return to VMC if he experienced certain post-
surgical symptoms, to include vomiting, fever, and/or nausea.  
Post-surgical discharge instructions provided by P. Konrad, 
M.D. confirmed the veteran's recollection of the discharge 
instructions.  
    
An emergency room admission note associated with the 
veteran's duplicate combined health record (CHR) revealed 
that he sought care at VMC on June 10, 2007 for nausea, 
vomiting, and headache five days after he underwent a left 
retromastoid craniectomy for microvascular decompression of 
cranial nerve five.  The veteran was subsequently admitted to 
VMC for fluid management, nausea and vomiting control, and 
continuance of steroids.  A discharge summary showed that the 
veteran was released from VMC on June 11, 2007 after his 
symptoms improved. 

The veteran's claim for payment or reimbursement was 
originally denied in July 2007 on the basis that the veteran 
had "other health coverage" (i.e., Medicare).  In August 
2007, the veteran's claim was denied because it was 
determined that VA medical facilities were feasibly available 
to provide the care in question.  The veteran subsequently 
requested reconsideration of these decisions, and in December 
2007, the veteran's claim for payment or reimbursement was 
again denied on the basis that VA medical facilities were 
feasibly available.

Documentation associated with the veteran's duplicate CHR 
showed that VA authorized Dr. Konrad to perform the veteran's 
craniectomy on June 5, 2007 at VMC.  Authorization was 
approved for the surgical procedure only; any follow-up 
visits or further treatment was to be rendered at a VA 
medical facility.  It was noted that the veteran had no 
health insurance.  

Dr. Konrad submitted a statement to VA dated February 2008 in 
which he stated that it was his opinion that the veteran 
should have remained "on fee basis" until he was cleared 
from a surgical standpoint, particularly in light of the 
post-operative complications.

The veteran also testified in support of his claim in August 
2008.  The bulk of the veteran's testimony was focused on 
whether VA medical facilities were feasibly available on June 
10, 2007 and whether he followed Dr. Konrad's discharge 
orders by returning to VMC after he experienced nausea, 
vomiting, and fever.  The veteran also testified that 
although he had no private health insurance, he received 
Medicare Part A health insurance benefits.  The veteran also 
asserted that he was unaware that he had Medicare Part A 
insurance until he was admitted to VMC on June 10, 2007.      

Given the evidence of record, the Board finds that the 
threshold question in this case is whether the veteran has 
coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment as stipulated by 38 C.F.R. § 17.1002(g).  

Under 38 C.F.R. § 17.1002(g), the term "health-plan contract" 
includes an insurance policy or contract, medical or hospital 
service agreement, membership or subscription contract, or 
similar arrangement under which health services for 
individuals are provided or the expenses of such services are 
paid.  It also includes, but is not limited to, an insurance 
program described in section 1811 of the Social Security Act 
(42 U.S.C. 1395c), which refers to the Medicare program 
administered by the Social Security Administration, certain 
State plans for medical assistance, and workers' compensation 
laws or plans.  See 38 U.S.C.A. § 1725(f); 38 C.F.R. § 
17.1001. 

The Board acknowledges that there is conflicting evidence of 
record as to whether the veteran has Medicare coverage.  For 
instance, L. Hoover, M.D. asserted in an undated statement 
that the veteran met all of the criteria for payment or 
reimbursement under 38 U.S.C.A. § 1725.  As noted above, 
other documentation generated at the time that VA authorized 
the veteran's craniectomy indicated that the veteran had no 
health insurance.  

However, the veteran testified in August 2008 that he 
received Medicare Part A health insurance benefits.  The 
Board notes that a photocopy of the veteran's Medicare card 
is also associated with the duplicate CHR.  The card showed 
that the veteran received Medicare Part A (hospital only) 
benefits, effective November 1, 2005.  Furthermore, a 
hospital invoice detailing charges incurred for the period of 
treatment June 10, 2007 to June 11, 2007 totaled $7,973.74.  
A line on the invoice estimated that the veteran's insurance 
would cover $6,981.74, leaving the veteran responsible for 
the outstanding balance of $992.00.  The veteran indicated at 
the time of the video-conference hearing that he owed 
$992.00.  In light of this evidence, the Board finds that the 
veteran received Medicare Part A insurance benefits at the 
time the private care was rendered at VMC.

While the Board is sympathetic to the veteran's medical 
condition and the financial hardships incurred in treating 
this condition, the Board concludes that the veteran is not 
entitled to payment or reimbursement for expenses incurred at 
VMC from June 10, 2007 to June 11, 2007 as a matter of law.  
According to 38 C.F.R. § 17.1002, payment or reimbursement 
for emergency treatment for non-service-connected 
disabilities in non-VA facilities is made only if all of the 
criteria are met.  Here, however, the veteran had coverage 
under a health-plan contract (i.e., Medicare) for payment or 
reimbursement, in whole or in part, for the emergency 
treatment at the time the treatment was rendered.  
Accordingly, the veteran's claim for payment or reimbursement 
must be denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law).   
  
The Board is aware that the veteran's claim of payment or 
reimbursement for unauthorized medical expenses incurred at a 
private medical facility was also denied in August 2007 on 
the grounds that VA medical facilities were feasibly 
available.  As discussed above, the veteran's inability to 
satisfy 38 C.F.R. § 17.1002(g) precludes payment or 
reimbursement in this case as a matter of law.  Consequently, 
the Board finds that a discussion of whether VA medical 
facilities were feasibly available is unnecessary. 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the veteran ineligible for the 
claimed benefit).


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred by the veteran from June 10, 2007 to June 11, 2007 
at the Vanderbilt Medical Center is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


